Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 1 of 24 PageID #: 4503



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

 RETZLAFF’S AMENDED MOTION FOR NO-EVIDENCE SUMMARY JUDGMENT

         The Court should grant no-evidence summary judgment in
         favor of defendant Thomas Retzlaff and against plaintiff Jason
         Van Dyke on all claims because Van Dyke lacks evidence of key
         elements of his four surviving claims as a matter of law.

                                  I. INTRODUCTION

         1.     Plaintiff Jason Van Dyke sued defendant Thomas Retzlaff for

   $100,000,000.00 for libel and other causes of action after Retzlaff filed an

   allegedly frivolous grievance against him with the State Bar of Texas.1

         2.     The discovery period ended on June 23, 2020. (Doc. 117).

         3.     Retzlaff’s original motion for no-evidence summary judgment (Doc.

   194) was filed on July 31, 2020. This amended motion reflects Van Dyke’s

   stipulation of dismissal of three causes of action on August 12, 2020. Retzlaff’s

   motion for leave to file this motion is filed contemporaneously herewith.

         4.     This case is set for trial during January 4-29, 2021. (Doc. 117).
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 2 of 24 PageID #: 4504



                                                             II. FACTS

              5.         Complaining that Retzlaff filed a “frivolous” grievance against him

   with the State Bar of Texas, (TAC ¶ 5.4), Van Dyke sues basing his claims on

   statements posted on a “blog”2 Retzlaff allegedly owns3 and in e-mails Retzlaff

   allegedly sent.4               Van Dyke alleges Retzlaff made approximately ten false

   “statements of fact” about Van Dyke, including the following:

              (i)        Van Dyke is a “Nazi;”

              (ii)       Van Dyke is a pedophile;5

              (iii)      Van Dyke is a drug addict;

              (iv)       Van Dyke is a white supremacist;

              (v)        Van Dyke is involved in revenge pornography;

              (vi)       Van Dyke has a criminal record for abusing women;

              (vii)      Van Dyke was being treated and was medicated for bipolar disorder;

              (viii) Van Dyke has engaged in unwanted sexual solicitations;

              (ix)       Van Dyke suffers from syphilis; and

              (x)        Van Dyke has engaged in other sexual misconduct including, but not
                         limited to, a homosexual relationship with one or more witnesses.

   TAC, ¶ 6.2.

              6.         The pungent comments on the “BV Files” blog use loose, figurative

   language to express the opinion that Van Dyke was ill-suited to be employed as


              1     The current version of Van Dyke’s complaint removes Retzlaff’s grievance as
   the basis of any of Van Dyke’s claims. Plaintiff’s Third Amended Complaint (“TAC”) ¶ 5.33.
           2        The blog is known as “BV Files” and can be found at www.viaviewfiles.net.
           3        See TAC ¶¶ 5.5-5.11, 5.18-5.20 and Exhibit 3, 4, 9 and 10.
           4        See TAC ¶¶ 5.12 and Exhibit 5.

   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                   2
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 3 of 24 PageID #: 4505



   either an assistant district attorney or an attorney with the firm of Karlseng,

   Leblanc, & Rich, LLC. The “BV Files” authors, whoever they are, are entitled to

   express their opinions about Van Dyke’s frequent projection of his violent, racist

   beliefs onto an Internet audience of 7.5 billion people with posts such as this:




              7.         No matter how acrid or offensive, the statements attributed to

   Retzlaff are constitutionally protected expressions of opinion and rhetorical

   hyperbole.




              5    The actual statement was that Van Dyke “has the look of a pedophile”—clearly a
   matter of highly subjective opinion.

   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                     3
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 4 of 24 PageID #: 4506



                                       III. ARGUMENT & AUTHORITIES

              8.         The purpose of a summary judgment is to pierce the pleadings and to

   assess the proof to determine whether there is a genuine need for trial. Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1984). Summary

   judgment is particularly appropriate when the questions to be decided are

   questions of law. Flath v. Garrison Pub. Sch. Dist., 82 F.3d 244, 246 (8th Cir.

   1996). Retzlaff moves for summary judgment pursuant to FED. R. CIV. P. 56(b)

   in favor of Retzlaff and against Van Dyke on all claims Van Dyke asserts.

   Retzlaff need not submit evidence in support of his motion on claims on which

   Van Dyke bears the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323-

   24 (1986). Retzlaff need only “point to an absence of evidence” in order to shift

   the burden to Van Dyke. Lindsey v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th

   Cir. 1994 (per curiam).

              9.         Retzlaff is entitled to summary judgment if Van Dyke fails to bring

   forth evidence to support each challenged element of Van Dyke’s causes of action

   against Retzlaff. FED. R. CIV. P. 56(c). “The plain language of Rule 56(c)

   mandates entry of summary judgment, after adequate time for discovery and upon

   motion, against a party who fails to make a showing sufficient to establish the

   existence of an element essential to the party’s case, and on which that party has

   the burden of proof at trial.” Celotex, 477 U.S. at 322.

              10.        Rule 56(e) requires Van Dyke to go beyond the pleadings and by his

   own affidavits, or by “depositions, answers to interrogatories, and admissions on



   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                 4
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 5 of 24 PageID #: 4507



   file” designate “specific facts showing that there is a genuine issue for trial.” FED.

   R. CIV. P. 56(e); Celotex, 477 U.S. at 324.

              11.        On August 12, 2020, Van Dyke filed a stipulation of partial

   dismissal (Doc. 195) of Van Dyke’s claims for:

              (i)        intentional infliction of emotional distress;

              (ii)       tortious interference with existing contract; and

              (iii)      intrusion upon seclusion.

  Assuming the Court approve the stipulation, the case has now been streamlined.

  Therefore, in the interests of clarity and judicial economy, Retzlaff shortens his

  motion to seek no-evidence summary judgment on just the following four claims,

  instead of the original seven:

              (i)        libel per se; (Doc. 113, Plaintiff’s Third Amended Complaint
                         (“TAC”), ¶¶ 6.2-6.11)

              (ii)       business disparagement; (TAC ¶¶ 6.12-6.17)

              (iii)      tortious interference with prospective relations (plaintiff’s future
                         relations with the law firm of Karlseng, Leblanc, & Rich, LLC)
                         (TAC ¶¶ 6.25-6.30) and

              (iv)       malicious criminal prosecution; (TAC ¶¶ 6.31-6.37).

              12.        Retzlaff’s June 8, 2020, motion for traditional summary judgment

   because of Van Dyke’s failure to comply with the Defamation Mitigation Act

   (Doc. 175) is not affected by this amended no-evidence motion.                      Retzlaff’s

   traditional motion for summary judgment (Doc. 175) remains pending and is ripe

   for the Court’s consideration.




   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                        5
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 6 of 24 PageID #: 4508



  A. Summary Judgment on Van Dyke’s Claim for Libel Per Se is Proper Because
       Van Dyke’s Evidence is of Merely Opinion and Rhetorical Hyperbole

              13.        Van Dyke sues for libel per se. (TAC ¶¶ 6.2-6.11). “Libel” is

   “defamation expressed in written or other graphic form that tends to … injure a

   living person’s reputation and thereby expose the person to public hatred,

   contempt or ridicule, or to impeach any person’s honesty, integrity, virtue, or

   reputation….” TEX. CIV. PRAC. & REM. CODE § 73.001. Libel is defamatory

   per se if, on its face, the statement falls into this statutory definition. Gartman v.

   Hedgpeth, 157 S.W.2d 139, 140-41 (Tex. 1941). Libel is also defamatory per se if

   it (i) injures a person in his office, profession, occupation;6 (ii) imputes a crime;7

   or (iii) imputes a loathsome disease;8 or (iv) imputes sexual misconduct.9 See

   Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 623 (Tex. 2018), cert.

   denied, 139 S.Ct. 1216 (2019).10

              14.        At first blush, some of the statements Van Dyke alleges Retzlaff

   published appear to come close to the definition of libel per se—that Van Dyke (i)

   is a “Nazi;” (ii) is a “pedophile;” (iii) is a “drug addict;” (iv) has a criminal record

   for abusing women; (v) “i[s] involved with revenge pornography;” (vi) has

   engaged in unwanted sexual solicitations; (vii) has been treated for bipolar



              6          Bedford v. Spassoff, 520 S.W.3d 901, 905 (Tex. 2017).
              7          D. Mag. Partners v. Rosenthal, 529 S.W.3d 429, 439 (Tex. 2017).
              8          Memon v. Shaikh, 401 S.W.3d 407, 421 (Tex. App.—Houston [14th Dist. 2013,
   no pet.).
              9   Memon, 401 S.W.3d at 421.
              10  In Tatum, the Texas Supreme Court presented a new, comprehensive framework
   for courts to use when evaluating defamation claims. Courts historically used the terms
   “defamation per se” and “defamation per quod” to classify types of defamatory statements by
   their defamatory nature and the nature and type of proof required to establish damages. In

   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                      6
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 7 of 24 PageID #: 4509



   disorder, and other mental illness; (viii) has syphilis; and (ix) has engaged in “a

   homosexual relationship with one or more witnesses.” (TAC, ¶ 6.2.) But the

   Court must determine whether each statement was reasonably capable of a

   defamatory meaning. Tatum, 554 S.W.3d at 625; see also Clifford v. Trump,

   2020 WL 4384081 at *1 (9th Cir. July 31, 2020) (applying Texas defamation law

   to hold tweet calling a sketch a “total con job” not actionable because it reflected

   Trump’s opinion). This is a question of law that uses an objective standard.

   Tatum, 554 S.W.3d at 637.

              15.        A statement incapable of being proved true or false cannot be the

   basis of a defamation action. See Harvest House Publ’rs v. Local Ch., 180

   S.W.3d 204, 211 (Tex. App.—Houston [1st Dist.] 2006, pet. denied) (whether

   labeling a church as a “cult” is defamatory depends on religious beliefs). Because

   the First Amendment allows only provably false statements to be actionable as

   defamation, subjective characterizations and opinions cannot give rise to a valid

   claim as a matter of law. Milkovich v. Lorain Journal Co., 497 U.S. 1, 19-20

   (1990); Clifford, 2020 WL 4384081 at *1.                                And even when a statement is

   verifiable as false, it does not give rise to liability if the ‘entire context in which it

   is made’ discloses that it is merely an opinion masquerading as fact.” Tatum, 554

   S.W.3d at 639. “Even if susceptible to verification, [statements] do not expose the

   speaker to liability if their entire context discloses that they were not intended to

   assert a fact.” Clifford, 2020 WL 4384081 at *1, citing Tatum, 664 S.W.3d at


   Tatum, the court limited the use of those terms to the damages issue and introduced new terms
   for courts to use when evaluating a statement’s defamatory nature.

   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                            7
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 8 of 24 PageID #: 4510



   638. Castleman v. Internet Money Ltd., 2018 WL 5093857, at *5 (Tex. App.—

   Amarillo 2018, pet. denied). Statements not intended to assert a fact “are ‘called

   an opinion.’” Id.

              16.         “However pernicious an opinion may seem, we depend for its

   correction not on the conscience of judges and juries but on the competition of

   other ideas.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974). As noted

   above, the “Texas Supreme Court has repeatedly recognized that the Texas

   Constitution provides greater rights of expression than its federal equivalent.”

   Dolcefino v. Turner, 987 S.W.2d 100, 110-111 (Tex. App.—Houston [14th Dist.]

   (collecting cases). The Texas Constitution expressly protects opinions:

              Every person shall be at liberty to speak, write or publish his opinions
              on any subject, being responsible for the abuse of that privilege; and
              no law shall ever be passed curtailing the liberty of speech or of the
              press.

   TEX. CONST. art. I, § 8.

              17.        In Greenbelt Cooperative Publishing Assn., Inc. v. Bresler, 398

   U.S. 6 (1970), a developer, Bresler, was negotiating with the city for a variance on

   certain of his land, while also negotiating on other land the city wanted to buy

   from him. A newspaper reported that some persons characterized his negotiating

   position as “blackmail.” Bresler sued for libel, claiming the articles imputed to

   him the crime of blackmail. Id. at 8. The Court held: “[A]s a matter of

   constitutional law, the word ‘blackmail’ in these circumstances was not slander

   when spoken, and not libel when reported in the Greenbelt News Review.” Id. at

   13. “It is simply impossible to believe that a reader who reached the word


   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment                 8
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 9 of 24 PageID #: 4511



   ‘blackmail’ in either article would not have understood exactly what was meant: it

   was Bresler’s public and wholly legal negotiating proposals that were being

   criticized.” Id. at 14.

              18.        The Bresler court further held:

              No reader could have thought that either the speakers at the meetings
              or the newspaper articles reporting their words were charging Bresler
              with the commission of a criminal offense. On the contrary, even the
              most careless reader must have perceived that the word was no more
              than rhetorical hyperbole, a vigorous epithet used by those who
              considered Bresler’s negotiating position extremely unreasonable.

   Id.; see also Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988) (First

   Amendment precluded recovery for ad which “could not reasonably have been

   interpreted as stating actual facts about the public figure involved”); Letter

   Carriers v. Austin, 418 U.S. 264 (1974) (“List of Scabs” in newsletter, together

   with pejorative definition of “scab” using words like “traitor,” did not support a

   defamation action since terms were used “in a loose, figurative sense” and were

   “merely rhetorical hyperbole, a lusty and imaginative expression of the contempt

   felt by union members”). “Rhetorical hyperbole” is “extravagant exaggeration …

   [used] for rhetorical effect.” Backes v. Misko, 486 S.W.3d 7, 26 (Tex. App.—

   Dallas 2015, pet. denied) (internal quotation omitted). “For example, the use of

   ‘rewarding,’ ‘ripping off,’ and ‘bilking’ when reviewed in context have been

   considered rhetorical hyperbole.” Id. (citing Rehak Creative Services, Inc. v.

   Witt, 404 S.W.3d 716, 729 (Tex. App.—Houston [14th Dist. 2013, disapproved on

   other grounds, In re Lipsky, 460 S.W.3d 579 (Tex. 2015)).




   Van Dyke v. Retzlaff
              Retzlaff’s Amended Motion for No-Evidence Summary Judgment              9
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 10 of 24 PageID #: 4512



               19.        “Context is important.” Rehak, 404 S.W.3d at 729. “[P]ublications

    alleged to be defamatory must be viewed as a whole—including accompanying

    statements, headlines, pictures, and the general tenor….” Id. “This is also true in

    determining whether a publication is an actionable statement of fact or a

    constitutionally protected expression of opinion.” Bentley v. Bunton, 94 S.W.3d

    561, 579 (Tex. 2003). “The statements … must be viewed in their context; they

    may be false, abusive, unpleasant, or objectionable to the plaintiff and still not be

    defamatory in light of the surrounding circumstances.” Ezrailson v. Rohrich, 65

    S.W.3d 373, 376 (Tex. App.—Beaumont 2001, no pet.).

               20.        A communication is viewed as a whole in light of the surrounding

    circumstances based upon how a person of ordinary intelligence would perceive it.

    Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex. 2000). Falsity is

    determined based on “the meaning a reasonable person would attribute to a

    publication, and not to a technical analysis of each statement.” New Times, Inc. v.

    Isaacks, 146 S.W.3d 144, 154 (Tex. 2004). The irreverent tone and format of the

    “BV Files” blog Van Dyke accuses Retzlaff of authoring “notifies readers to

    expect speculation and personal judgment.” See Milkovich, 110 S.Ct. at 2712

    (Brennan, J., dissenting). It is “pointed, exaggerated, and heavily laden with

    emotional rhetoric and moral outrage.”                                  Id.   The language is “loose and

    figurative,” not precise and literal, and is “employed as a metaphor or hyperbole,

    not to convey actual facts.” Yiamouyiannis v. Thompson, 764 S.W.2d 338, 339-

    40 (Tex. App.—San Antonio 1988, writ denied), cert. denied, 110 S.Ct. 722

    (1990). The Yiamouyiannis court held, “[R]eferences to [plaintiff] as a quack, a

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                               10
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 11 of 24 PageID #: 4513



    hoke artist, and a fearmonger are assertions of pure opinion, as are the statements

    that he was exposed for quackery, lacks solid credentials, and expresses

    incomprehensible mumbo jumbo.” Id. at 341.

               These terms of derision, considered in context and in light of the
               fluoridation debate, are vintage hyperbole and … the speaker’s
               shorthand way of opining [plaintiff] is not worthy of belief, his views
               are confused nonsense, and he is not qualified to instruct the public
               about fluoridation.

    Id. “While other commentators might have taken a more ratiocinative approach,

    [defendant] was entitled to use instead these particular terms of invective in this

    context.” Id. “As to each of these utterances, the absolute constitutional privilege

    applies….” Id.

               21.        The Supreme Court has made a point of vigilantly enforcing the Free

    Speech Clause even when the speech at issue made no great contribution to public

    debate. See Iancu v. Brunetti, 239 S.Ct. 2294 (2019), upholding the right of a

    manufacturer of jeans to register the trademark “F.U.C.T.” In Matal v. Tam, 137

    S.Ct. 1744 (2017) the court held that a rock group called “The Slants” had the

    right to register its name. In earlier cases, the court went even further. In United

    States v. Alvarez, 567 U.S. 709 (2012), the court held that the First Amendment

    protected a man’s false claim that he had won the Congressional Medal of Honor.

    In Snyder v. Phelps, 562 U.S. 443 (2011) the successful party had viciously

    denigrated a deceased soldier outside a church during his funeral. In United States

    v. Stevens, 559 U.S. 460, 466 (2010), the First Amendment claimant had sold

    videos of dog fights. If the speech in all of these cases had been held to be

    unprotected, our nation’s system of self-government would likely not have been

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                11
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 12 of 24 PageID #: 4514



    placed in serious jeopardy. Yet, the protection of even speech as trivial as a

    naughty trademark can serve an important purpose: it can demonstrate that the

    U.S. Supreme Court is deadly serious about protecting freedom of speech.

               22.        The blog statements Retzlaff allegedly published were not “hard

    news” as on the front page of a newspaper or a scholarly article. See Milkovich,

    497 U.S. at 32 (“Certain formats … signal the reader to anticipate a departure from

    what is actually known by the author as fact”); see also Obsidian Fin., 740 F.3d at

    1293 (“[T]he general tenor of Cox’s blog posts negates the impression that she

    was asserting objective facts.”); Gardner v. Martino, 563 F.3d 981, 988 (9th Cir.

    2009) (“elements that would reduce the audience’s expectation of learning an

    objective fact [include]: drama, hyperbolic language, an opinionated and arrogant

    host [speaker] and heated controversy”). The Court should consider that such

    elements are scattered liberally across the “BV Files” blog. For example, on

    March 25, 2018, was this:

               So why does Bob Karlseng give money and economic support to Nazis?
               And what do each and every one of the corporate clients of Maverick
               Title of Texas LLC dba Texas Title Company think about their monies
               going into the pocket of a racist ass-hat who likes to post ridiculous
               stuff on the interwebs? That, our teeming MILLIONS of readers,
               listeners, and supporters will be the subject of an upcoming article.
               STAY TUNED!

               We here at the BV Files have a very special message for Denton, TX,
               attorney Jason Lee Van Dyke:

               Go Fuck Yourself Jason Van Dyke. Woof, bitch!

    www.viaviewfiles.net, last accessed February 26, 2020. Especially relevant to

    whether the blog makes statements of fact is this:


    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment               12
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 13 of 24 PageID #: 4515



               ALL CONTENT ON THIS BLOG, BEING A MIXTURE OF PARODY,
               SATIRE, AND LAME HUMOR, IS FOR ENTERTAINMENT
               PURPOSES ONLY AND NOT TO BE TAKEN SERIOUSLY. WHEN
               IT COMES TO PARODY, THE LAW REQUIRES A REASONABLE
               READER STANDARD, NOT A “MOST GULLIBLE PERSON ON
               FACEBOOK” STANDARD. THE FIRST AMENDMENT DOES NOT
               DEPEND ON WHETHER EVERYONE IS IN ON THE JOKE.
               NEITHER IS IT BOTHERED BY PUBLIC DISAPPROVAL, WHETHER
               TEPID OR RED-HOT.11

               23.        Given this context, Van Dyke cannot bring forth evidence of

    actionable libel by Retzlaff. The blog statements are nonactionable statements of

    opinion or rhetorical hyperbole that no reasonable person of ordinary intelligence

    would believe stated facts about Van Dyke.

               24.        Therefore, the Court should grant no-evidence summary judgment in

    favor of Retzlaff and against Van Dyke on Van Dyke’s claim for libel per se.




               11  This language can be viewed by any visitor to the BV Files blog by clicking the
    “About” button. See http://www.viaviewfiles.net/about/, last accessed January 3, 2020.

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                    13
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 14 of 24 PageID #: 4516



            B. Summary Judgment is Proper on Van Dyke’s Claim for Tortious
                 Interference With Prospective Relations Because There is
                            No Evidence of an Underlying Tort

               25.        Throughout his third amended complaint, Van Dyke complains of

    Retzlaff’s alleged “criminal stalking” behavior and “criminally harassing” acts.12

    Although Van Dyke does not attempt a civil cause of action for stalking or

    harassment, Van Dyke nevertheless affirmatively pleads these allegedly “criminal

    acts” as the basis for his claim for tortious interference with prospective

    relations.13 But there is a problem with this predicate that appears to have escaped

    Van Dyke’s notice—it is not a crime to repeatedly send e-mails even if the e-mails

    are sent with the intent to harass, annoy, alarm, abuse, torment, or embarrass the

    recipient. Here is why.

               26.        Since 2001, there has been a statute entitled “Harassment” that

    criminalizes the act of sending “repeated electronic communications in a manner

    reasonably likely to harass, annoy, alarm, abuse, torment, embarrass or offend

    another.”14 TEX. PEN. CODE § 42.07(a)(7). Although Van Dyke never cites this

    statute, this is almost certainly the statute he is relying on to describe Retzlaff’s

    behavior as “criminally harassing” and “criminal stalking.” There is a separate

    “stalking” statute, TEX. PEN. CODE § 42.072, but—despite Van Dyke’s repeated

    use of the phrase “criminal stalking” in the TAC—it is unlikely that Van Dyke is


               12    See, e.g., TAC ¶ 5.3 (Retzlaff’s decision to “criminally stalk” Van Dyke);
    heading on p. 7, (“Criminal Stalking Behavior”); ¶ 5.21 (“criminal acts”), ¶ 5.23 (“harassing e-
    mails”); ¶ 5.31 (“criminally harassing acts”); ¶ 6.28 (“criminal harassment”); and ¶ 6.39
    (“Retzlaff’s ongoing tortious activity and criminal staking (sic)”).
            13       See, e.g., TAC ¶ 6.27 (basis for Van Dyke’s claim for tortious interference with
    prospective relations.

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                       14
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 15 of 24 PageID #: 4517



    relying on § 42.072. This is because TEX. PEN. CODE § 42.072 requires (i)

    “conduct” (as distinguished from electronic communication); and (ii) a threat of

    “bodily injury or death.” See TEX. PEN. CODE § 42.072; Fernandez v. State, No.

    02-18-00483-CR, 2020 WL 1057323 at *8-*9, (Tex. App.—Fort Worth March 5,

    2020, pet. filed) (comparing and contrasting the “stalking” and “harassment”

    statutes). Unlike the “harassment” statute, § 42.07(a)(7), the “stalking” statute is

    limited to conduct between the plaintiff and persons with whom the plaintiff had a

    familial, household, or “dating” relationship. Id. Van Dyke has never alleged

    Retzlaff committed any “conduct” putting Van Dyke in “fear of bodily injury or

    death,” or had any dating or familial, household, or dating relationship with Van

    Dyke. Van Dyke has alleged only that Retzlaff sent electronic communications

    that Van Dyke found “annoying” and “harassing.”

               27.        Despite Van Dyke’s use of the word “stalking,” the “stalking”

    statute, § 42.072, cannot possibly apply under the facts of the case at bar. The

    underlying tort supporting Van Dyke’s claim for tortious interference with

    prospective relations must be Retzlaff’s alleged violation not of the “stalking”

    statute, but of the “harassment” statute, § 42.07(a)(7). That statute is facially

    unconstitutional. Therefore, Van Dyke has no evidence of an underlying tort.

               28.        The U.S. Supreme Court has repeatedly held that criminalizing

    “annoying” behavior—without any objective measurement or standard—is

    unconstitutionally vague.


               14 See Act of June 15, 2001, 77th Leg., R.S., ch. 1222, 2001 Tex. Gen. Laws 2795
    (amended 2013) (current version at TEX. PEN. CODE § 42.07(a)(7).)

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                 15
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 16 of 24 PageID #: 4518



               What renders a statute vague is not the possibility that it will
               sometimes be difficult to determine whether the incriminating fact it
               establishes has been proved; but rather the indeterminacy of precisely
               what that fact is. Thus, we have struck down statutes that tied
               criminal culpability to whether the defendant’s conduct was
               “annoying” or “indecent”—wholly subjective judgments without
               statutory definitions, narrowing context, or settled legal meanings.

    United States v. Williams, 553 U.S. 285, 306 (2008) [emphasis added], citing

    Coates v. Cincinnati, 402 U.S. 611, 614 (1971) and Reno v. ACLU, 321 U.S. 844

    870-71, n.35 (1997).

               29.        Texas courts have held Texas’s harassment statute, TEX. PEN.

    CODE § 42.07(a)(7), unconstitutionally vague and overbroad on its face. Ex Parte

    Barton, 586 S.W.3d 573, 575 (Tex. App.—Fort Worth 2019, pet. granted);

    Karenev v. State, 258 S.W.3d 210, 213 (Tex. App.—Fort Worth 2008), rev’d on

    other grounds, 281 S.W.3d 428 (Tex. Crim. App. 2009).

               A statute is overbroad in violation of the First Amendment guarantee
               of free speech if in addition to proscribing activity that may be
               constitutionally forbidden, it sweeps within its coverage a substantial
               amount of expressive activity that is protected by the First
               Amendment.

    Ex Parte Barton, at 580-81. The Barton court held that § 42.07(a)(7) did this:

               Experience has taught us that whether the President’s tweets—or an
               ex-spouse’s emails—are annoying or offensive is a highly subjective
               inquiry, and the view of whether these communications are
               innocuous, humorous, annoying, or offensive will differ greatly from
               person to person. [Citations omitted.] Consequently, we agree with
               Barton that the electronic-communications subsection [§ 42.07(a)(7)]
               is facially unconstitutional as vague and overbroad; as such, it is void
               and unenforceable.

    Id., at 585.15


             15       The Barton court acknowledges that at least four other courts of appeals have concluded
    that § 42.07(a)(7) does not reach “communicative conduct,” and therefore does not “implicate the free-
    speech guarantee of the First Amendment.” See Ex Parte Barton, 586 S.W.3d 573, 578 n.11 (Tex. App.—

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                              16
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 17 of 24 PageID #: 4519



               30.        Both the Fifth Circuit and the Texas Court of Criminal Appeals have

    also held prior versions of § 42.07 unconstitutionally vague because of the words

    used to describe the offensive behavior—“harass, annoy, alarm, abuse, torment, or

    embarrass.”            Kramer v. Price, 723 F.2d 1164, 176 (5th Cir. 1984) (en banc

    opinion); Long v. State, 931 S.W.2d at 285, 297 (Tex. Crim App. 1996). And

    while § 42.07 was amended September 1, 2017, there appears to be no change to §

    42.07(a)(7)’s language held unconstitutionally vague by the Barton court in 2019.

    The Fort Worth Court of Appeals reaffirmed its holding in Barton that the

    “harassment” statute, § 42.07(a)(7), is facially unconstitutional in Fernandez,

    2020 WL 1057323 at *8-*9, (Tex. App.—Fort Worth March 5, 2020, pet. filed)

    (“[T]he stalking statute [§ 42.072] is materially different from the harassment

    statute [§ 42.07(a)(7)] that this court has declared unconstitutional….”).16

               31.        Nor can “libel per se” constitute the underlying tort, for the reasons

    extensively briefed above. Thus, as a matter of law, Van Dyke cannot bring forth

    evidence of the underlying tort required to support Van Dyke’s claim of tortious

    interference with prospective relations. Accordingly, the Court should grant no-

    evidence summary judgment in favor of Retzlaff and against Van Dyke on his

    claim for tortious interference with prospective relations.


    Fort Worth 2019, pet. granted) (collecting cases). The Barton court writes, “We disagree with those courts
    for the reasons stated herein.” Id. At least one other court has also disagreed with Barton in a non-
    precedential opinion. See Tarkington v. State, 2020 WL 1283899, at *7 (Tex. App.—Tyler 2020, n.p.h.)
    (memo. op.).
             16       In a private communication with Retzlaff’s counsel, Van Dyke pointed out that “[T]he
    {Second] Court of Appeals examined the stalking statute in light of its holding in Barton and found that it
    was constitutional in Fernandez v. State.” Van Dyke e-mail of August 5, 2020. This is true but
    immaterial. The “stalking statute,” TEX. PEN. CODE § 42.072, is not at issue in the case at bar. As noted
    above, the Fernandez court reaffirmed its holding in Barton that that “harassment” statute, TEX. PEN.
    CODE § 42.07(a)(7), is facially unconstitutional.

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                                17
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 18 of 24 PageID #: 4520



            C. Summary Judgment is Proper on Van Dyke’s Claim for Business
                 Disparagement Because There is No Evidence of Malice

               32.        To survive Retzlaff’s challenge to a business disparagement claim,

    Van Dyke must bring forth evidence of the following elements:

               (i)        Retzlaff’s publication of disparaging words about Van Dyke;

               (ii)       Retzlaff’s words were false;

               (iii)      Retzlaff published the words with malice;

               (iv)       Retzlaff published the words without privilege; and

               (v)        Retzlaff’s published words caused Van Dyke special damages.

    In re Lipsky, 460 S.W.3d 579, 592 (Tex. 2015). Retzlaff challenges Van Dyke’s

    evidence of the element of malice.

               33.        Van Dyke mechanically recites that Retzlaff’s words “cast doubt on

    the existence, quality, or ownership of plaintiff’s land, chattels, or intangible

    things.” (TAC ¶ 6.13.) But Van Dyke has no evidence that any words published

    by Retzlaff referred to “the existence, quality, or ownership of plaintiff’s land,

    chattels, or intangible things.” Van Dyke claims Retzlaff’s statements “concerned

    a product that Plaintiff was forced to sell, its financial position, or the character of

    his business.” (TAC ¶ 6.14.) However, Van Dyke’s evidence thereof is lacking.

               34.        Business disparagement is not properly understood as “an alternative

    theory of recovery” to a libel claim, as Van Dyke mistakenly appears to believe.17

    Statements referring to a plaintiff personally—as Van Dyke alleges in his Third



               17   “Plaintiff contends as an alternative theory of recovery that Retzlaff is liable to
    him for business disparagement.” (TAC ¶ 6.12.)

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                         18
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 19 of 24 PageID #: 4521



    Amended Complaint—are governed by defamation law. Hurlbut v. Gulf Coast

    Atl. Life Ins., 749 S.W.2d 762, 766 (Tex. 1987).

               35.        In an action for business disparagement by a public figure such as

    Van Dyke,18 the New York Times standard for “actual malice” applies.19 Forbes,

    Inc, v. Granada Biosciences, Inc., 124 S.W.3d 167, 170-71 (Tex. 2003).                       The

    Texas Supreme Court—in recognizing that the Texas Constitution provides

    greater rights of free expression than its federal equivalent20—has consistently

    held that proof of actual malice requires sufficient evidence to permit the

    conclusion that the defendant in fact entertained serious doubts as to the truth of

    the publication.21 Van Dyke has no such evidence.

               36.        The Court should grant summary judgment in favor of Retzlaff and

    against Van Dyke Van Dyke on Van Dyke’s claim for business disparagement.


               18    Extensive evidence of Van Dyke’s status as a public figure was appended to
    Retzlaff’s motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6). (Doc. 129). Retzlaff
    respectfully requests that the Court take judicial notice of this evidence in its file.
             19      Under the New York Times standard, “actual malice” means the statement was
    made with actual knowledge of its falsity or with reckless disregard for the truth. See New York
    Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964.)
             20      See, e.g., Cain v. Hearst Corp., 878 S.W.2d 577, 584 (Tex. 1994); Davenport v.
    Garcia, 834 S.W.2d 4, 8 (Tex. 1992) (noting that the continued inclusion in our state constitution
    of “an expansive freedom of expression clause and rejection of more narrow protections indicates
    a desire in Texas to ensure broad liberty of speech); O’Quinn v. State Bar of Texas, 763 S.W.2d
    397, 402 (Tex. 1988) (concluding “it is quite obvious that the Texas Constitution’s affirmative
    grant of free speech is more broadly worded than the first amendment.”).
             21      See, e.g., Hagler v. Proctor & Gamble Mfg. Co., 884 S.W.2d 771, 772 (Tex.
    1994) (holding ill will cannot prove malice); Channel 4, KGBT v. Briggs, 759 S.W.2d 939, 941
    (Tex. 1988) (mistake was not actionable where broadcaster denied subjective awareness of the
    error); Doubleday & Co., Inc. v. Rogers, 674 S.W.2d 751, 755-57 (Tex. 1984) (proof that a
    prudent person would not have published or would first have investigated is not actual malice);
    Foster v. Upchurch, 624 S.W.2d 564, 566 (Tex. 1981) (naming the wrong person as a killer was
    a “mistake” and not actual malice); Dun & Bradstreet, Inc. v. O’Neil, 456 S.W.2d 896, 900 (Tex.
    1970) (no evidence of actual malice where publisher admitted, “I didn’t look at it, I’m afraid, as
    carefully as I should,” because of “an executive breathing down my neck”); El Paso Times, Inc.
    v. Trexler, 447 S.W.2d 403, 406 (Tex. 1969) (complete failure to investigate amounted to no
    evidence of constitutional malice).

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                        19
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 20 of 24 PageID #: 4522



            D. Summary Judgment is Proper on Van Dyke’s Claim for Malicious
                               Criminal Prosecution

               37.        To survive Retzlaff’s motion for no-evidence summary judgment on

    a claim for malicious criminal prosecution, Van Dyke must have evidence to

    show:

               (i)        A criminal prosecution was commenced against Van Dyke;

               (ii)       Retzlaff initiated or procured the prosecution;

               (iii)      The prosecution was terminated in Van Dyke’s favor;

               (iv)       Van Dyke was innocent of the charge;

               (v)        Retzlaff did not have probable cause to initiate or procure the
                          prosecution;

               (vi)       Retzlaff acted with malice; and

               (vii)      Van Dyke suffered damages as a result of the prosecution.

    Kroger Tex., L.P. v. Suberu, 216 S.W.3d 788, 792 (Tex. 2006). Van Dyke can

    bring forth no evidence of at least elements (ii) and (iv) and (v).

               38.        As to element (ii), Retzlaff did not initiate or procure the

    prosecution. A defendant “initiates” a criminal prosecution by making a formal

    charge to law enforcement authorities. A defendant does not “initiate” criminal

    proceedings if the complaint was executed by a police officer and the charging

    instrument is filed by the prosecutor. Gonzalez v. Grimm, 479 S.W.3d 929, 936-

    37 (Tex. App.—El Paso 2015, no pet.). “Causation is an indispensable element”

    of malicious prosecution.                      In re Bexar County Criminal District Attorney’s

    Office, 224 S.W.3d 182, 185 (Tex. 2007). Van Dyke has no evidence that the

    affidavit initiating Van Dyke’s criminal prosecution was signed by Retzlaff.

    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                     20
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 21 of 24 PageID #: 4523



               [T]o recover for malicious prosecution when the decision to prosecute
               is within another’s discretion, the plaintiff has the burden of proving
               that that decision would not have been made but for the false
               information supplied by the defendant.

    In re Bexar County Criminal District Attorney’s Office, 224 S.W.3d at 185,

    quoting King v. Graham, 126 S.W.3d 75, 78 (Tex. 2003) (per curiam). Van Dyke

    has claimed that the criminal prosecution against him was commenced “on the

    special request and insistence of Retzlaff.” (TAC ¶ 6.31.) This is not enough.

    Van Dyke cannot bring forth evidence that the decision to prosecute “would not

    have been made but for false information supplied by” Retzlaff.

               39.        As to element (iv), Van Dyke lacks evidence that he was innocent of

    the crime alleged. There is no presumption of innocence in a civil case. Missouri,

    Kan. & Tex. Ry. v. Groseclose, 110 S.W. 477, 480 (Tex. App.—Texarkana 1908,

    no writ). Van Dyke must bring forth evidence of innocence. Although a grand

    jury no-billed Van Dyke for the charge, this is a far cry from the proof of

    innocence required to support his malicious prosecution claim. Nothing prevents a

    district attorney from presenting additional facts to a different grand jury—who

    might very well reach a different conclusion—and then prosecuting Van Dyke.

               40.        As to element (v), it is also Van Dyke’s burden to prove that Retzlaff

    lacked probable cause to initiate or procure the prosecution. Kroger Tex. L.P. v.

    Suberu, 216 S.W.2d 788, 792 n.3 (Tex. 2006).                            In the context of malicious

    prosecution, probable cause is defined as the existence of facts and circumstances

    that would create a belief in a reasonable person, acting on the facts within his

    knowledge, that the person charged was guilty of a crime. Akin v. Dahl, 661


    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                          21
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 22 of 24 PageID #: 4524



    S.W.2d 917, 921 (Tex. 1983); Rico v. L-3 Comms., 420 S.W.3d 431, 439 (Tex.

    App.—Dallas 2014, no pet.).                              Even if Retzlaff knowingly provided false

    information to the authorities, this is irrelevant to the probable-cause inquiry.

    Richey v. Brookshire Grocery Co., 952 S.W.2d 515, 519 (Tex. 1997). It would

    also be irrelevant even if Van Dyke had been acquitted. Kroger Tex., 216 S.W.3d

    794. The question is not what the facts actually were, but what Retzlaff honestly

    and reasonably believed the facts to be. Id., 792-93. Even though events after the

    initiation of criminal proceedings may seem relevant to the issue of probable

    cause, they are immaterial to Retzlaff’s belief and motives before initiation of the

    prosecution. Turner v. Roadway Express, Inc., 911 S.W.2d 224, 226-27 (Tex.

    App.—Fort Worth 1995, writ denied). Van Dyke has no evidence of Retzlaff’s

    subjective state of mind at the time the prosecution was initiated.

               41.        For these reasons, the Court should grant no-evidence summary

    judgment on Van Dyke’s claim for malicious criminal prosecution.

                                                       IV. CONCLUSION

               42.        As shown above, various issues of law are dispositive against Van

    Dyke on all of his claims and demonstrate that he do9es not have evidence to

    support key elements of his claims. Accordingly, the Court should grant final

    summary judgment in favor of Retzlaff and against Van Dyke on all of Van

    Dyke’s claims.




    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                         22
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 23 of 24 PageID #: 4525



                                                            V. PRAYER

               43.        For these reasons, Retzlaff prays that the Court grant final summary

    judgment in favor of Retzlaff and against Van Dyke on all of Van Dyke’s claims.

    Retzlaff prays for such other and further relief, at law or in equity, as to which he

    shall show himself justly entitled.

    Respectfully submitted,



    By:          /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    Texas Bar No. 00787386
    Federal ID #18465
    jdorrell@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                 23
Case 4:18-cv-00247-ALM Document 196 Filed 08/12/20 Page 24 of 24 PageID #: 4526



                                            CERTIFICATE OF SERVICE

           I certify that on         8-12       , 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Amended Motion for No-Evidence Summary Judgment                 24
